EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Darren Crew on 3/15/2021.
	
The application has been amended as follows: 

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the figure currently shown as “Fig. 1” should be separated into two drawings with two figure numbers (as a suggestion, “Fig. 1a” and “Fig. 1b”).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The “Brief Description of the Drawings” in the Specification must be amended with the new figure numbers accordingly.


Since the Abstract exceeds the 150-word limit, the Abstract has been rewritten as:












	

	--A method for correcting the tilt of adjacent concrete slabs on subsided ground and connected at a joint part by tie bars or dowel bars caused by the subsidence of the joint part. The method comprises pushing up a tilted concrete slab by: drilling an injection hole for injecting an expandable resin in one concrete slab at a point 10 to 200 cm away from the joint part and also in the other concrete slab at a point 10 to 200 cm away from the joint part, the point in the other concrete slab being on a line that is orthogonal to the joint part and has the point in the one concrete slab thereon; 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/Examiner, Art Unit 3671